| -i COOKS, J.,
Dissenting in part and Concurring in part.
I would reverse that portion of the judgment below granting the exception of prescription as it relates to temporary total disability. I am satisfied the record sufficiently establishes the claimant sustained an aggravation of her pre-existing work *1216related condition. I concur in that position of this court’s opinion finding the claimant’s SEB claim has not prescribed. I do not feel as constrained as the majority in proceeding to rule on the merits of the claimant’s SEB claim.